              Case 1:19-cv-10656-RA Document 54 Filed 06/16/20 Page 1 of 6
        CHALOS & Co, P.C.
        International Law Firm
         55 Hamilton Avenue, Oyster Bay, New York 11771
         TEL: +1-516-714-4300 • FAX: +1-516-750-9051 •             WEB:   www.chaloslaw.com • EMAIL: info@chaloslaw.com



                                                   June 16, 2020

                                                      ViaECF


The Honorable Ronnie Abrams
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2203
New York, NY 10007


Re:      Great La,kes Insurance SA v. American Steamship, et al., Case No.1:19-cv-10656
         Plaintiff's Supplemental Letter Briefing on the Court's Admiralty Jurisdiction


Dear Judge Abrams:

        On June 9th , Your Honor requested the parties to provide briefing on the Court's subject
matter jurisdiction (DE 53). Plaintiff Great Lakes Insurance SA in its Own Right and/or as
Subrogee of Pacific Gulf Shipping Co. (hereinafter "Great Lakes" or "Plaintiff'), respectfully
submits this Supplemental Letter Brief. For the reasons set forth below, it is respectfully submitted
that the Court has subject matter jurisdiction to hear Plaintiffs admiralty and maritime claims and
the Defendants' motions to dismiss should be denied.

         I.       Factual Background and Procedural History

        On November 18, 2019, Plaintiff commenced the present action against Defendants
American Steamship Owners Mutual Protection & Indemnity Association Inc. (hereinafter "The
American Club"), Shipowners Claims Bureau Inc. (hereinafter "SCB"), George Gourdomichalis,
and Efstathios Gourdomichalis ("George and Efstathios Gourdomichalis) (hereinafter collectively
"Defendants") to recover damages arising from Defendants fraudulent and wrongful abandonment
of a commercial bulk carrier vessel laden with a high value, perishable cargo, the M/V
ADAMASTOS (hereinafter "Vessel") in Brazil. 1 See DE 1. Defendants George and Efstathios
Gourdomichalis owned the Vessel through an off-shore shell company Adamastos Shipping &
Trading, S.A. ("Adamastos Shipping") and operated2 the vessel through another dominated and
controlled entity, Phoenix Shipping & Trading S.A. ("Phoenix Shipping"), which served as the
Vessel's technical, operational, and commercial manager. DE 1, at <JI'Il 29-39. George and
Efstathios Gourdomichalis, acting through Phoenix Shipping arranged for Defendants, The

1
  Plaintiff incorporates the factual allegations contained in the Complaint and summarized in opposition to Defendants'
motion to dismiss. See DE 1, see also DE 33, Statement of Facts pp. 8-12.
2
  Operator means a person who "is responsible for the operation, manning, victualing, and supplying of the vessel."
33 U.S.C. § 190l(a)(9)(a).

                                                           1
                              NEW YORK I HOUSTON I         MIAMI    I ATHENS I CYPRUS
11m
                  Case 1:19-cv-10656-RA Document 54 Filed 06/16/20 Page 2 of 6
      CHAws & Co, P.C.
      International Law Firm



  American Club and SCB, to provide Protection and Indemnity ("P&l") 3 Insurance for the Vessel. 4
  Id., at <)[<)[46-51. Plaintiff Great Lakes provides P&I insurance to charterers of vessels, such as
  Pacific Gulf Shipping (hereinafter "Pacific Gulf'), and provides policyholders, with inter alia,
  liability protection for damage to a vessel, for loss of or damage to the cargo, and general liability
  risks associated with the operation of a commercial, seagoing vessel and its carriage of cargo. Id.,
  at <J[<J[ 13-15. Marine insurance, including P&I insurance is a traditional maritime activity and a
  commonly recognized maritime contract. 5

           Pacific Gulf contracted on a standard NYPE time charter party form with Adamastos
  Shipping, for use of the Vessel for a period between ninety (90) and one hundred and eighty ( 180)
  days. 6 Id., at <J[ 58. A charter party agreement is a maritime contract,7 pursuant to which Defendant
  Adamastos Shipping, had numerous obligations, including but not limited to providing a
  seaworthy vessel "in a thoroughly efficient state in hull, machinery and equipment with inspection
  certificates necessary to comply with current requirements at ports of call ... for and during the
  service" (Clause 1); ensuring "the vessel's equipment shall comply with the regulations and/or
  requirements in effect at port or ports of call ... in which the vessel will be employed" (Clause
  40); and that "the owners guarantee that the vessel shall be fully covered by [] P&I Club and will
  remain P&I covered throughout the c/p. The Charterers have the benefit of the Owners' cover
  granted by the P &I club as far as the rules permit."

              The Vessel arrived at the Port of Sao Francisco Do Sul, Rio Grande on July 31, 2014 and
  commenced loading a high value, perishable cargo of soya beans. Id., at <)[66. On August 4, 2014,
  the Vessel was inspected by local port state control authorities 8 who discovered no fewer than
  forty-two (42) deficiencies on the Vessel. Id., at <J[ 67. The Vessel was immediately detained as a
  result and would not be permitted to depart to continue her journey and trade until the deficiencies
  were rectified by Defendants and security posted for penalties and damages incurred. Id., at <JI 68.
  While under detention and laden with high value cargo, the Vessel broke free of her moorings,
  drifted in the middle of the channel and grounded. Id., at <)[69. The Vessel was refloated by local
  salvors and significant claims against the Vessel, her owners, and insurers swiftly mounted. Id., at
  <J[ 71, <J[ 85. Defendants refused to rectify the deficiencies; failed, neglected, and/or refused to post
  an adequate security bond in Brazil to permit the release of the Vessel; failed to load the remainder
  of the cargo; and failed to complete the voyage as required under the charter party obligations.
  The high value perishable cargo suffered significant and costly damage. Id., at <J[<J[ 70-88.


  3
    P&I insurance is specifically designed to address the unique needs of the maritime industry. It covers maritime
  liability risks associated with the ownership, operation, and/or chartering of a vessel, including third-party risks for
  damage caused to cargo during transit. Hartford Fire Ins. Co. v. Mitlof, 123 F. Supp. 2d 762 (S.D.N.Y. Dec. 15, 2000).
  4
    George Gourdomichalis was a member of the board of directors of The American Club (and subsequently became
  its Chairman of the Board). See De 1, at <jl'I{ 56-57.
  5
    N.Y. Marine & Gen. Ins. Co. v. Tradeline (L.L.C.), 266F.3d 112, 121 (2d Cir. 2001) ("[f]ederal admiralty jurisdiction
  extends to cases involving marine insurance contracts.").
  6
    Pacific Gulf sub-chartered the Vessel to Intergis Co Ltd., who sub-chartered the Vessel to Marubeni Corporation.
  See DE 1, at 'I[63, 'I[65. All of the back-to-back charter party agreements are maritime contracts.
  7
    Fednav, Ltd. v. /soramar, S.A., 925 F.2d 599 (2d Cir. 1990) ("It is well-established that a charter party agreement is
  a maritime contract.").
  8
    Port State Control (PSC) is the inspection of foreign ships in national ports to verify that the condition of the ship
  and its equipment comply with the requirements of international regulations and that the ship is manned and operated
  in compliance with these rules. www .imo.org/en/OurWork/MSAS/Pages/PortStateControl.aspx.

                                                             2

                                                   www.chaloslaw.com
              Case 1:19-cv-10656-RA Document 54 Filed 06/16/20 Page 3 of 6
 CHAws & Co, P.C.
 International Law Firm


       Rather than honor their obligations to pay the claims which were covered under the P&I
insurance policies issued by The American Club and SCB, Defendants instead confederated,
schemed, and conspired to abandon the Vessel, her crew, and the cargo in an effort to avoid paying
what is properly due and owing to Plaintiff (and its insured). Id., at <J[<J[ 89-141. Plaintiff's
Complaint asserts five (5) causes of action against Defendants for (1) prima facie tort; (2)
promissory fraud; (3) civil conspiracy; (4) unjust enrichment; and (5) negligence. Id. Defendants'
conduct caused significant damages to Plaintiff, as Great Lakes was inequitably left "holding the
bag" for at least $18,500,000 in cargo damage claims which it settled with the sub-charterers of
the Vessel. Id., at <J[<J[ 142-168.

        II.      Subject Matter Jurisdiction

        The U.S. Constitution extends the district court's judicial power "to all cases of admiralty
and maritime jurisdiction." U.S. Const. Art. III,§ 2. Congress codified the district court's judicial
power in admiralty cases at, inter alia, 28 U.S.C. § 1333(1) and granted the district courts original
jurisdiction over "[a]ny civil case of admiralty or maritime jurisdiction." 28 U.S.C. § 1333(1). As
the United States Supreme Court stated in Foremost Ins. Co., "the primary focus of admiralty
jurisdiction is unquestionably the protection of maritime commerce." Foremost Ins. Co. v.
Richardson, 457 U.S. 668, 674, 102 S. Ct. 2654, 73 L. Ed. 2d 300 (1982); see also LeBlanc v.
Cleveland, 198 F.3d 353, 356 (2d Cir. 1999). Here, the district court must undertake a two-part
analysis to determine whether the tort claim(s) satisfy both the (i) "location test", i.e. that the tort
occurred on navigable waters and (ii) the "connection test," in which the Court must satisfy itself
that general nature and features of the activity or incident shows a substantial relationship to
traditional maritime activity. See Jerome B. Grubart v. Great Lakes Dredge & Dock Co., 513
U.S. 527, 534, 115 S. Ct. 1043, 130 L. Ed.2d 1024 (1995); see also Robinson v. Overseas Military
Sales Corp., 21 F.3d 502,507 (2d Cir. 1994) ("the plaintiff need only make aprimafacie showing
of [subject matter] jurisdiction.").

              A. The Location Test is Easily Satisfied

        The Court is asked to determine "whether the tort occurred on navigable water or whether
injury suffered on land was caused by a vessel on navigable water." Grubart, 513 U.S. at 534. In
Executive Jet Aviation, Inc., the Court noted that under the locality test, the tort 'occurs' where the
alleged conduct took effect. Exec. Jet Aviation, Inc. v. City of Cleveland, 409 U.S. 249, 266, 93 S.
Ct. 493, 34 L. Ed. 2d 454 (1972); see also Malaysia Int'l Shipping Corp. v. Sinochem Int'l Co., 436
F.3d 349, 356 (3d Cir. 2006) (finding subject matter jurisdiction over a wrongful arrest tort claim
wherein the plaintiff alleged that the defendant's misrepresentations to the Chinese Admiralty
Court caused the seizure of the vessel while at a port in China and therefore the "effect" of the tort
undisputedly occurred on navigable waters where the vessel was seized).

        There is no dispute that Defendants' failure to provide a seaworthy Vessel caused the
Brazilian Port State authorities to detain the Vessel while on navigable waters. The deficiencies
were exacerbated by the Vessel's grounding and the failure, neglect, and/or refusal of Defendants
to repair the Vessel, post the required surety bond for the claims, protect the high value perishable
cargo, and otherwise do the necessary to put the Vessel back into service. As part of the scheme
to avoid paying the significant cargo claim, Defendants George and Efstathios Gourdomichalis


                                                   3
                                          www .chaloslaw.com
                    Case 1:19-cv-10656-RA Document 54 Filed 06/16/20 Page 4 of 6

ll..9   CHAws & Co, P.C.
        International Law Firm



    organized, confederated, and/or conspired with Defendants, The American Club9 and SCB, to self-
    servingly, dishonestly, and improperly cancel the P&I insurance coverage on the Vessel. This
    scheme was accomplished by and through, inter alia, George and Efstathios Gourdomichalis'
    unilateral and untruthful notice to the Greek government that Phoenix Shipping's operation and
    management of the Vessel was cancelled. See DE 1, <J[89. The "cancellation notice" was then
    passed to The American Club and SCB, who in turn, utilized it as a false pretense to cancel the
    Vessel's P&I insurance coverage. Id., at <J[<][ 91-92. There is no dispute that the effect and injury
    caused by the Defendants' conduct occurred in navigable waters. As such, the claim satisfies the
    location test under Grubart and this Court properly has subject matter jurisdiction. See Sea Trade
    Mar. Corp. v. Coutsodontis, 2012 U.S. Dist. LEXIS 119206 (S.D.N.Y. Aug. 16, 2012); Panama
    R. Co. v. Napier Shipping Co., 166 U.S. 280, 285, 17 S. Ct. 572, 41 L. Ed. 1004 (1897) ("[T]he
    law is entirely well settled ... that torts originating within the waters of a foreign power may be the
    subject of a suit in a domestic court.").

                    B. The Connection with Maritime Activity Test is Satisfied

            Under Grubart, the Court must also consider the action's connection to maritime activity.
    The Court will examine: (1) '"the general features of the type of incident involved' to determine
    whether the incident has 'a potentially disruptive impact on maritime commerce"' and (2)
    "whether 'the general character' of the 'activity giving rise to the incident' shows a 'substantial
    relationship to traditional maritime activity."' Grubart, 513 U.S. at 534 (quoting Sisson v. Ruby,
    497 U.S. 358, 363-65, 110 S. Ct. 2892, 111 L. Ed. 2d 292 (1990)).

                         i. Potential Disruptive Effect on Maritime Commerce

              The first prong of the analysis turns on "a description of the incident at an intermediate
    level of possible generality." Grubart, 513 U.S. at 538. The focus of the analysis is not on the
    "particular facts" giving rise to the incident but "whether the 'general features' of the incident [a]re
    likely to disrupt commercial activity." Id. at 538. (internal citation omitted). The incident here,
    i.e., failure to provide a seaworthy vessel fit for her intended service, her subsequent detention,
    grounding, and the ultimate abandonment of the Vessel, her crew, and its high value cargo in
    navigable waters, posed a serious threat and was a major disruption to maritime commerce. The
    detention and grounding of a vessel created obstructions to the passage of commercial ships in and
    out of the port, halted port operations, delayed the loading/discharge of cargo operations, backed
    up vessel arrivals/departures, and interfered with the shipboard employment of the crew and their
    subsequent repatriation. See e.g., Parker v. Malletts Bay Boat Club, Inc., 2010 U.S. Dist. LEXIS
    101991, at *11 (D. Vt. Sept. 27, 2010) (finding that admiralty jurisdiction because "the accident
    could have occasioned the response of emergency personnel whose presence and activities, in turn,
    may have impeded the passage of other vessels"). In addition, the Defendants' torts severely
    impacted and disrupted the contractual relationship between the sub-charterers of the Vessel, the
    cargo interests the consignee and ultimate receiver and end-users of the cargo. DAR & Assocs. ,
    Inc. v. Uniforce Servs., Inc., 37 F. Supp. 2d 192,200 (E.D.N.Y. Jan. 13, 1999).



    9George Gourdomichalis was a board member of the American Club and was subsequently promoted to Chairman
    of the Board. See DE 1, at CJ[<J[ 56-57.

                                                        4

                                                www.chaloslaw.com
Wiiiillil               Case 1:19-cv-10656-RA Document 54 Filed 06/16/20 Page 5 of 6
            CHALOS & Co, P.C.
            International Law Firm



                            ii. Substantial Relationship to Traditional Maritime Activity

               As for the second prong, courts will ask "whether a tortfeasor' s activity, commercial or
       noncommercial. . .is so closely related to the activity traditionally subject to admiralty law that
       reasons for applying special admiralty rules would apply in the suit at hand."Grubart, 513 U.S. at
       539-40; see also Sisson v. Ruby, 497 U.S. 358, 364, 110 S. Ct. 2892, 111 L. Ed. 2d 292 (1990)
       ("Our cases have made clear that the relevant 'activity' is defined not by the particular
       circumstances of the incident, but by the general conduct from which the incident arose."). The
       U.S. Supreme Court has held that a 'broad perspective' should be used in determining whether the
       activity underlying a claim has the requisite relationship to maritime activity, and has declined to
       hold that navigation is the only activity that could satisfy the substantial relationship test. Sisson,
       497 U.S. at 367. Critically, the Supreme Court in Sisson held:

                   [T]he fundamental interest giving rise to maritime jurisdiction is the protection of
                   maritime commerce, and we have said that that interest cannot be fully vindicated
                   unless all operators of vessels on navigable waters are subject to uniform rules of
                   conduct. The need for uniform rules of maritime conduct and liability is not limited to
                   navigation, but extends at least to any other activities traditionally undertaken by
                   vessels, commercial or noncommercial.

       Id. (first emphasis in original) (citations and internal quotation marks omitted).

               Here, there can be no question that the activities of Defendants include the ownership,
       operation, management, and specialized marine insurance of general cargo dry bulk vessels such
       as the MN ADAMASTOS and her perishable high value cargo. The Defendants' conduct directly
       related to and caused the abandonment of the Vessel, her crew, and her cargo and caused the
       wrongful, self-serving termination of the Vessel's marine (P&I) insurance coverage to the
       Plaintiff's detriment, all while the Defendants were carrying out their traditional maritime activity.
       See Germain v. Ficarra, 824 F.3d 258, 274-75 (2d Cir. 2016) (the Second Circuit found the
       "transport and care of passengers on a vessel on navigable waters or the more specific anchoring
       of a vessel without warning of the attendant dangers - are substantially related to traditional
       maritime activity."). Simply put, the case in controversy falls squarely within the Court's subject
       matter jurisdiction.

                                                     CONCLUSION

                WHEREFORE, Plaintiff respectfully requests that this Court deny Defendants' motions to
       dismiss, set a schedule for the litigation to proceed on the merits, and grant such other and further
       relief as may be just and proper under the facts and circumstances of this matter.




                                                             5
                                                     www.chaloslaw.com
              Case 1:19-cv-10656-RA Document 54 Filed 06/16/20 Page 6 of 6
~CHALos&Co,P.C.
     International Law Firm - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



    Dated: June 16, 2020
           Oyster Bay, New York
                                               Respectfully submitted,

                                               CHALOS & Co, P.C.


                                               Isl George M. Chalos
                                               George M. Chalos, Esq.
                                               Briton P. Sparkman, Esq.



    cc: Via ECF Only

    All Counsel of Record




                                           6
                                    www.chaloslaw.com
